I think if the record had made it sufficiently clear that the court, over the defendant's objection, permitted counsel for the State to omit the opening argument, thus requiring the argument for the defendant to be made while his counsel was kept entirely in the dark as to what the concluding argument of the State would be, the case should be reversed for the reasons stated by me in Andrews v. State, 126 So. R. 751. But the record does not show that the State Attorney made any argument at all. Therefore, the record does not show that any injury resulted to the defendant. *Page 1144 
STRUM, J., concurs.